DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 12 February 2020 and 04 June 2021. The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent Claims 1, 8 and 13 all refer to a first equation and a second equation, however, it is not clear what these are referring to as there is no detail about these equations in the claims or specification. What are the specifics of the first equation and second equation? Are 
	Dependent Claims 3, 5, 10, 12, 14 and 15 all claim equation 1 or equation 2. It is not clear if equation 1 and equation 2 are the same as the first and second equations in the independent claims and therefore cause antecedent basis issues within the Claims. Clarification is required for further examination and consideration for these claims.
	All other dependent claims are rejected under 112 as well as they are dependent on the above rejected independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 11, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (Deng, Mimo radar waveform design for transmit beamforming and orthogonality).
	Referring to Claim 1, Deng teaches a plurality of antenna (Fig. 1 #1, 2 and L), each antenna including at least one transmitter and at least one receiver arranged in a collocated configuration (Section I); a controller including a non-transitory memory storing instructions for causing the controller to schedule transmissions from the plurality of antenna via determining a first phase code 

	Referring to Claims 2 and 9, Deng teaches wherein the first phase code for each transmission is determined with consideration to only phase codes already determined; See Section II and III.
	Referring to Claims 4 and 11, Deng teaches wherein the second phase code for each transmission is determined with consideration to phase codes corresponding to all transmitters in the plurality of antenna; See Section II and III.
	Referring to Claim 8, Deng teaches determining a first phase code for each transmission according to a first equation; placing each first phase code in a set of first phase codes, and determining a cost function of the set of first phase codes; determining a second phase code for each transmission according to a second equation; determining an updated cost function corresponding to replacing each of the first phase codes with a corresponding one of the second phase codes; and determining which set of phase codes has a smaller cost function; See citations of Claim 1 above.
	Referring to Claim 13, Deng teaches initializing an array of phase codes using a first phase code generation process, the array of phase codes including a phase code corresponding to 
	Referring to Claim 16, Deng teaches wherein initializing the array of phase codes using the first phase code generation process comprises iteratively generating phase codes; see steps 1-4.
	Referring to Claim 17, Deng teaches wherein each iteratively generated phase code is optimized for previously generated phase codes and is not optimized for prospectively generated phase codes; see steps 1-4.
	Referring to Claim 20, Deng teaches wherein the step of determining the second phase code for the first transmitting antenna in the multiple transmitting antennas and generating an updated cost function replacing the first phase code corresponding to the first antenna with the second phase code corresponding to the first antenna, comparing the updated cost function to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Jardak et al. (Jardak, Generation of Correlated Finite Alphabet Waveforms Using Gaussian Random Variables).
	Referring to Claims 6 and 18, Deng teaches each phase code in the first set of phase codes, but does not explicitly disclose nor limit it is a Binary Phase Shift Keying Modulation (BPSK) phase code.
	However, Jardak teaches each phase code in the first set of phase codes is a Binary Phase Shift Keying Modulation (BPSK) phase code; see Sections IV, V and VI.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng with the desired phase code type as taught by Jardak as BPSK waveforms assist in reducing the computational burden.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2018/0041317 and US Pat. 10,333,421 are considered to be relevant to showing the current state of the art although not being relied upon for rejection in the current office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WHITNEY MOORE/Primary Examiner, Art Unit 3646